Citation Nr: 1750724	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-27 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977 with subsequent Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied service connection for bilateral hearing loss. 

In July 2016, the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In November 2016, the Board remanded the Veteran's claim for further evidentiary development.  

FINDING OF FACT

The weight of the evidence reflects that bilateral hearing loss did not have its onset in active service, was not related to active service, and did not manifest within the one year presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Here, the Veteran asserts that his bilateral hearing loss is related to his military service.  In particular, he contends that although his service records reflect that his military occupational specialist (MOS) was a clerk typist during service, he was a truck driver.  He claims that during his military service, he was exposed to loud diesel engine noise for ten hours per day, without hearing protection, as a truck driver.  See Board hearing transcript dated July 2016.  He stated that he drove a truck transporting other servicemen to a gun range.
The Veteran's service treatments records (STRs) reflect that in the September 1973 enlistment examination, pure tone thresholds in each ear were recorded as 5, 5, 5, and 5 dB at the frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Additionally, in his enlistment examination report, he denied hearing loss.  In the December 1976 separation examination, pure tone thresholds were recorded as 0, 0, 0, and 0 dB in the right ear and 10, 0, 15 and, 5 dB in the left ear at the frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  In his December 1976 enlistment examination report, he denied hearing loss.

His DD-214 Form reflects that his MOS was a clerk typist.   

Reserve STRs dated in June1981 and March 1985 reflects that the Veteran denied hearing loss.  Audiometer results in June 1981 were recorded in the right ear as 5, 5, 0, and 5dB and 0, 0, 5, and 5 dB in the left ear at the frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  Audiometric results in March 1985 were recorded in the right ear as 10, 0, 0, and 10 dB and 0, 0, 10, and 0 dB in the left ear at the frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  

VA treatment records dated in September 2001, January 2009, and March 2010, reflect that the Veteran reported that his hearing was either good or fair.  A February 2009 VA treatment noted that the Veteran had normal hearing bilaterally. 

In a July 2011 VA examination report, a VA audiologist diagnosed bilateral hearing loss as defined under 38 C.F.R. § 3.385 and opined that the Veteran's bilateral hearings loss is less likely as not related to his military service.  The VA examiner reasoned that that following the Veteran's military service, he was employed at a machine shop for several years without hearing protection.

During the July 2016 Board hearing, the Veteran testified that following his military service, he was employed at a machine shop; however, he was required to wear hearing protection during the course of his employment, as it was required by law.

In a March 2017 addendum opinion, a VA audiologist reviewed the Veteran's claims file and opined that his bilateral hearing loss is less likely than not related to his military service.  The VA audiologist reasoned that during service there was no significant threshold shifts in audiograms, hearing loss did not occur for many years after service, and medical research does not support delayed onset of hearing loss.  Specifically, the VA audiologist indicated that although the Veteran reported noise exposure during service, there was no evidence of significant threshold shifts according to the Veteran's STRs audiograms.  Moreover, the audiologist reasoned that following service, Reserve audiograms showed normal hearing bilaterally.  Furthermore, in support of the negative nexus opinion, the VA audiologist cited to recent medical research development of delayed onset of hearing loss, medical publication, and a physician's research.  To this end, the VA audiologist explained that the medical research shows that the delayed onset of hearing loss has been based on animal studies, which have been found not compatible to humans.  The VA audiologist concluded with a medical publication that is "most comprehensive review regarding effects of noise exposure in our population of veterans."  This medical publication states,

There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur. 

See VA addendum opinion dated March 2017 citing to The Institute of Medicine (IOM) report (2006). 

In a May 2017 VA opinion, a VA audiologist stated that he affirmed the March 2017 VA audiologist's findings that the Veteran's bilateral hearing loss is not related to his military service.  The VA audiologist indicated that the Veteran's STRs were not available for review; however, he was able to review the remaining of evidence of record.   Moreover, the VA audiologist indicated that although the Veteran's STRs were not available, he was able to review the March 2017 opinion, which referenced the Veteran's STRs audiograms. 

For the reasons below, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.  

The Veteran is currently diagnosed with bilateral hearing loss, as defined under 38 C.F.R. § 3.385.  See VA audiological examination report dated July 2011.  Thus, the first element of service connection is therefore satisfied.

With respect to in-service disease, although, there are no other service records to confirm that the Veteran was a truck driver during service, the Board finds that the Veteran's testimony and statements are consistent with the other evidence of record, as he has consistently reported that he was a truck driver during service.  See VA examination report dated July 2011 and Board hearing transcript dated July 2016.  The Board has no reason to dispute the Veteran's credible lay statement concerning his in-service noise exposure.  His claimed exposure to loud noise is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154 (a) (West 2014). 

As the Veteran has established the current disability and in-service injury elements, the only remaining question is whether there is a nexus between his current disability and in-service acoustic trauma.  To this end, there are three opinions that address this matter. 

The Board finds that the July 2011 VA opinion that found that the Veteran's bilateral hearing loss was not related to his military service is afforded no probative value, as the opinion was based on an inaccurate factual premise.  The examiner's negative nexus opinion was based on the Veteran not wearing hearing protection in his post service occupation; however, the Veteran testified during the Board hearing that he was required to wear hearing protection during the course of his post-service occupation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

The Board finds that the March 2016 VA opinion that found that the Veteran's bilateral hearing loss is not related to his military service is highly probative, as the audiologist explained the reason for the conclusion based on an accurate characterization of the evidence of record and in light of relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As to the May 2017 opinion, the Board finds that the VA audiologist's opinion was more of a concurring opinion and did not provide a rationale for the opinion, other than indicating that the claims file was reviewed.  Therefore, the Board finds that the May 2017 opinion is of little, if any, probative value. 

The Board notes that certain chronic diseases, including sensorineural hearing loss (organic disease of the nervous system), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  In addition, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Consideration of entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is warranted where the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, there is no evidence that the Veteran had bilateral hearing loss during service or that bilateral hearing loss manifested to a compensable degree within one year of separation from service.  As indicated above, the evidence shows the Veteran was diagnosed with bilateral hearing loss during the July 2011 examination, which is decades after service.  Notably, his Reserve STRs audiograms showed normal hearing bilaterally and VA treatment records prior to July 2011 show that the Veteran denied hearing problems.  

The Board has also considered the Veteran's statements.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his bilateral hearing loss is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The lay statements in this regard are therefore not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The benefit of the doubt doctrine is therefore not for application and entitlement to service connection for this disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


